internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to psi 2-plr-153786-01 date date legend x a b c date date state p dollar_figureq dollar_figurer dear this responds to a letter dated date together with subsequent correspondence submitted on behalf of x requesting a ruling that x’s revenues from its crop-sharing farming arrangement will not be classified as passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts plr-153786-01 according to the information submitted x was incorporated in state on date as a c_corporation x is in the business of crop share farming and timber harvesting x owns p acres of farmland the property in state and participates in three separate crop sharing arrangements with a b and c with respect to the property x intends to elect to be treated as an s_corporation effective date x plans to enter into new separate farm lease agreements with each of the three tenants listed above the new leases state that a b and c must provide all labor machinery and equipment necessary to properly farm the land subject_to each lease under the leases x’s expenses relating to the property will include insurance ad_valorem_taxes and other taxes in addition x and the lessees each will furnish one-half of all lime fertilizer needed and provide one-half of the funds for any expenditures incurred regarding land forming and irrigation x will receive from a b and c of all crops rebates subsidies and payments of any kind the right to which arise from the property and the farming thereon the leases provide that x participate in a number of management activities members of x’s board_of directors will attend monthly meetings at which decisions regarding the leased property are made furthermore x in its sole discretion will make all decisions regarding the types of crops to be planted the acreage to be planted the location of the planted crops the marketing of its share of crops and land forming and irrigation needs a full-time_employee of x spends one-third of his time making daily visits to the property and participates in the property’s day to day management decisions including advising on crop production based on income and expenses from recent years x expects to receive or accrue dollar_figureq in rents and to pay or incur dollar_figurer in relevant expenses with respect to the property for its taxable_year beginning date law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable plr-153786-01 years more than percent of which are passive_investment_income any termination under this paragraph shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation see also revrul_61_112 1961_1_cb_399 holding that amounts received by a corporation under share- farming agreements were not rents within the meaning of former sec_1372 where the corporation participated to a material degree in the production of farm commodities through physical work or management decisions or a combination of both conclusion based solely on the facts and the representations submitted we conclude that the rental income that x derives from the property will not be passive_investment_income as described in sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code specifically we express no opinion on whether x is a small_business_corporation eligible to make an s election further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of section sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-153786-01 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours matthew lay senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
